Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147218-9 & (69)(70)                                                                                  Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MELVIN M. KAFTAN,                                                                                       David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 147218
                                                                    COA: 301075
                                                                    Oakland CC: 09-103826-CK
  CAROLE K. KAFTAN,
            Defendant-Appellee.

  _________________________________________/

  CAROLE K. KAFTAN,
            Plaintiff-Appellee,
  v                                                                 SC: 147219
                                                                    COA: 301495
                                                                    Oakland CC: 09-103825-CK
  MELVIN M. KAFTAN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for miscellaneous relief are GRANTED. The
  application for leave to appeal the April 25, 2013 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
         h0122
                                                                               Clerk